Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO SHAREHOLDER AGREEMENT

AMENDMENT NO. 1, dated as of May 20, 2019 (this “Amendment”), to the Shareholder
Agreement, dated as of April 17, 2017 (the “Shareholder Agreement”), by and
among Eastman Kodak Company, a New Jersey corporation (the “Company”), Longleaf
Partners Small-Cap Fund (“Longleaf”), C2W Partners Master Fund Limited (“C2W”),
Deseret Mutual Pension Trust (“Deseret”) and Southeastern Asset Management, Inc.
(“Southeastern” and together with Longleaf, C2W and Deseret, the “SEAM
Entities”). Terms used herein without definition shall have the meanings
ascribed to them in the Shareholder Agreement.

RECITALS

WHEREAS, pursuant to the Shareholder Agreement, the Company and the SEAM
Entities agreed to certain arrangements and restrictions with respect to the
SEAM Entities’ ongoing ownership of Equity Securities;

WHEREAS, the Company and certain of the SEAM Entities desire to enter into a
Purchase Agreement, dated as of even date herewith (the “Purchase Agreement”),
pursuant to which the Company agrees to issue and sell to certain of the SEAM
Entities, and such SEAM Entities agree to purchase from the Company, up to
$100 million aggregate principal amount of the Company’s 5.00% Secured
Convertible Notes (the “Notes”), which shall be convertible into Common Stock on
the terms set forth in the form of the Notes attached to the Purchase Agreement;
and

WHEREAS, in connection with the entry into the Purchase Agreement and the
issuance of the Notes, the Company and the SEAM Entities desire to amend the
Shareholder Agreement as set forth herein to reflect the potential acquisition
of additional shares of Common Stock by the SEAM Entities as a result of
conversion of the Notes.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the SEAM Entities hereby agree to amend the
Shareholder Agreement as follows:

 

  1.

Section 3(a) of the Shareholder Agreement is hereby deleted in its entirety and
replaced with the following:

“(a) purchase, offer to purchase, or agree to purchase or otherwise acquire,
Beneficial Ownership of Equity Securities if such purchase or acquisition would
result in SEAM Entities or any of their Affiliates acquiring, directly or
indirectly, alone or in concert with others, Beneficial Ownership of Common
Stock more than (i) 16,454,200 shares of Common Stock (subject to adjustment of
such sum pursuant to Section 4(b)) on a fully diluted basis and (ii) shares of
Common Stock issuable upon conversion of Notes held by SEAM Entities or any of
their Affiliates; provided, that this Section 3(a) shall not take into account
any Equity Securities acquired by any director nominated by SEAM Entities for
election to the Board of Directors (i) as compensation for services rendered as
a member of the Board of Directors or (ii) for such director’s personal account
with such director’s personal funds.”



--------------------------------------------------------------------------------

  2.

Effect of this Amendment.

 

  a.

On and after the date hereof, each reference in the Shareholder Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Shareholder Agreement, shall mean and be a reference to the
Shareholder Agreement as modified by this Amendment.

 

  b.

Except as specifically modified by this Amendment, the Shareholder Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

 

  c.

Except as expressly set forth herein, the execution, delivery and performance of
this Amendment shall not constitute a waiver of any provision of, or operate as
a waiver of any right, power or remedy of the Company under, the Shareholder
Agreement.

 

  3.

Governing Law. This Amendment shall be governed by the internal law of the State
of New York, without giving effect to any choice or conflict of laws provision
or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.

 

  4.

Jurisdiction; Enforcement. Each Party hereby agrees that (i) all actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in the state courts of New York and the United States District Court
for the Southern District of New York, (ii) it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Party irrevocably consents to the
service of process outside the territorial jurisdiction of the courts referred
to in this Section 5(b) in any such action or proceeding by mailing copies
thereof by registered or certified United States mail, postage prepaid, return
receipt requested, to its address as specified in or pursuant to Section 5(g) of
the Shareholder Agreement. However, the foregoing shall not limit the right of a
Party to effect service of process on the other Party by any other legally
available method. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

  5.

Successors and Assigns. The terms and conditions of this Amendment shall inure
to the benefit of and be binding upon the respective successors and assigns of
the Parties. Nothing in this Amendment, express or implied, is intended to
confer upon any party other than the Parties or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Amendment, except as expressly provided in this Amendment.

 

  6.

Entire Agreement. With respect to the subject matter hereof, this Amendment
constitutes the full and entire understanding and agreement between the Parties
and supersedes all prior agreements and understandings between the Parties.



--------------------------------------------------------------------------------

  7.

Counterparts. This Amendment may be executed in any number of counterparts and
signatures may be delivered by facsimile or in electronic format, each of which
may be executed by less than all the Parties, each of which shall be enforceable
against the Parties actually executing such counterparts and all of which
together shall constitute one instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the date
first written above.

 

EASTMAN KODAK COMPANY By:  

/s/ Roger W. Byrd

  Name:   Roger W. Byrd   Title:  

Senior Vice President,

General Counsel & Secretary

[Signature Page to Amendment to the Shareholder Agreement]



--------------------------------------------------------------------------------

SOUTHEASTERN ASSET MANAGEMENT, INC. By:  

/s/ Andrew R. McCarroll

  Name: Andrew R. McCarroll   Title: General Counsel LONGLEAF PARTNERS SMALL-CAP
FUND By: Southeastern Asset Management, Inc., Acting as Investment Advisor By:  

/s/ Andrew R. McCarroll

  Name: Andrew R. McCarroll   Title: General Counsel C2W PARTNERS MASTER FUND
LIMITED By: Southeastern Asset Management, Inc., Acting as Investment Advisor
By:  

/s/ Andrew R. McCarroll

  Name: Andrew R. McCarroll   Title: General Counsel DESERET MUTUAL PENSION
TRUST By: Southeastern Asset Management, Inc., Acting as Investment Advisor By:
 

/s/ Andrew R. McCarroll

  Name: Andrew R. McCarroll   Title: General Counsel

[Signature Page to Amendment to the Shareholder Agreement]